Citation Nr: 0214090	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

The propriety of the initial 50 percent rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970 and from September 1971 to June 1973.  He has been held 
eligible for pension benefits since December 1993 based 
solely on nonservice connected lung disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Buffalo, New York RO that granted service connection for PTSD 
and assigned an initial 50 percent evaluation from August 30, 
1996.  (The RO also assigned a temporary total evaluation for 
PTSD from March 10, 1997 until April 30, 1997.  Thereafter, a 
50 percent rating was restored effective May 1, 1997.)  In 
March 2001, the veteran expressed disagreement with the 
assigned evaluation.  The RO issued a statement of the case 
in May 2001 and, in June 2001, the veteran filed a 
substantive appeal.

The issues of a total disability rating based on individual 
unemployability, and the intertwined issue of entitlement to 
service connection for a lung condition as due to herbicide 
exposure, will be discussed in the Remand section of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  For the period from August 30, 1996 through March 9, 
1997, the veteran's service-connected PTSD was productive of 
no more than considerable social and industrial impairment.

3.  For the period from August 30, 1996 through March 9, 
1997, the veteran's service-connected PTSD was productive of 
no more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

4.  For the period from May 1, 1997 through July 30, 2000, 
the veteran's service-connected PTSD was productive of no 
more than considerable social and industrial impairment.

5.  For the period from May 1, 1997 through July 30, 2000, 
the veteran's service-connected PTSD was productive of no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

6.  The veteran's service-connected PTSD was productive of no 
more than severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
obtain or retain employment as of July 31, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
period from August 30, 1996 through March 9, 1997 for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
4.132, Code 9411 (1996); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Code 9411 (2001).

2.  The criteria for a rating in excess of 50 percent for the 
period from May 1, 1997 through July 30, 2000 for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§4.132, Code 9411 (1996); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Code 9411 (2001).

3.  The veteran's PTSD is no more than 70 percent disabling 
from July 31, 2000, according to the regulatory criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
May 2001 statement of the case and the December 2001 
supplemental statement of the case, the veteran has been 
given notice of the pertinent laws and regulations governing 
his claim and the reasons for the denial of his claim.  
Hence, he has been provided notice of the information and 
evidence necessary to substantiate the claim and has been 
afforded ample opportunity to submit such information and 
evidence.  The RO has made reasonable and appropriate efforts 
to notify the veteran whether he or the VA would be 
responsible for obtaining relevant evidence.  For example, in 
a letter to the veteran dated in February 2000, he was 
notified that to save time, he should obtain any private 
medical records.  However, the VA could obtain such records 
if he submitted the complete name and addresses of the 
examiners and included authorization for the VA to obtain the 
requested materials.  The VA on its own has obtained relevant 
VA records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

It appears that all existing, pertinent evidence identified 
by the veteran as relative to this claim, including VA 
treatment records, has been obtained and associated with the 
claims file.  Moreover, the veteran has undergone several VA 
examinations in connection with the claim, and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
claim.  Under these circumstances, the Board finds that the 
claim is ready to be considered on the merits.

Factual Background

The veteran served on active duty from October 1968 to June 
1970 and from September 1971 to June 1973.

The veteran submitted a claim for service connection for PTSD 
in August 1996.  In a statement received with his claim for 
service connection, the veteran complained of nightmares 
three or four times a month; flashbacks two or three times a 
month; daily thoughts of Vietnam; declining interest in his 
friends and family; disturbed sleep; and feelings of guilt.

VA outpatient treatment records dated in 1996 note the 
veteran's complaints of anxiety, irritability, estrangement 
and impatience.  The veteran expressed interest in an 
inpatient PTSD program.

A January 1997 VA examination report notes that the veteran 
appeared neat and clean.  He was oriented times three.  He 
was friendly, cooperative and pleasant.  He was easily 
engaged with a nearly jovial mood and presentation.  He was 
coherent and relevant; he verbalized in detail.  The veteran 
denied having nightmares, hallucinations, or homicidal or 
suicidal ideation.  The veteran reported working as a 
wheelchair escort and an escort dispatcher at the VA hospital 
for the past year.  He also reported joining Narcotics 
Anonymous.  Affect was appropriate.  Mood was euthymic.  
There was no gross evidence of perceptual or thought 
distraction noted.  Sleep was disturbed, according to the 
veteran, because of symptoms related to asthma.  Cognitive 
ability and memory were unimpaired.  The veteran had 
significant insight into his problems; judgment was fair.  
The veteran reported that he was looking forward to the 
future, "because I've let so much get away from me.  I want 
to forget about the past."  Diagnosis was deferred.  
Parenthetically, the examiner suggested a diagnosis of 
history of PTSD or PTSD in remission.  Global Assessment of 
Functioning (GAF) score was 68.

VA treatment records dated in 1997 note the veteran's ongoing 
treatment for PTSD.  Specifically, treatment records note 
that the veteran was admitted to an inpatient PTSD program 
from March 10, 1997 to April 4, 1997.  The examiner noted 
that the veteran was single.  He had worked odd jobs in the 
past-including roofing, security, housekeeping and 
groundskeeping-but had trouble keeping a job.  The veteran 
reported sleep problems, including nightmares, and intrusive 
thoughts of the Vietnam War.  Upon examination, the veteran 
showed no obvious motor restlessness.  Speech was 
spontaneous.  The veteran reported mood swings.  He denied 
homicidal or suicidal ideation.  He was oriented times four.  
Concentration, intellectual ability, memory and capacity for 
abstract thinking appeared adequate.  Insight and judgment 
were good.  Diagnosis was chronic, severe PTSD.  With regard 
to employability, the examiner stated that the veteran could 
resume his pre-hospitalization activities. 

A March 1998 VA Social and Industrial Survey notes that the 
veteran appeared for his interview on time.  The veteran 
appeared cooperative and friendly, but slightly tense.  There 
were no signs of any thought disorder; thinking was clear and 
organized.  The veteran reported living in a rooming house 
with three other veterans.  He further reported being free of 
drugs and alcohol since 1994.  He attended weekly Narcotics 
Anonymous meetings, or more often when he felt threatened by 
a relapse.  He also attended weekly PTSD group therapy.  
Every day, the veteran drove to the VA hospital where he 
worked as an incentive therapy escort and a dispatcher for 
compensated work therapy.  In the evenings, he prepared his 
own dinner, watched television and visited with his 
girlfriend.  The veteran reported that he had been dating his 
girlfriend for two years, and socialized with her once or 
twice a week.  The veteran also reported being active in 
several bowling leagues, which helped him socialize.  He also 
enjoyed fishing and bike riding short distances.  He 
indicated that he had little contact with his family other 
than occasional phone conversations.  He indicated that he 
had just joined a social group of Vietnam veterans.  The 
veteran was declared unemployable in 1991 based on his 
chronic bronchial asthma and chronic obstructive pulmonary 
disease.  The VA social worker found that the veteran was 
functioning at an adequate yet diminished level.  He further 
found that the veteran's ability to relate socially appeared 
to have been hampered by his whole self-esteem, which was 
made worse by his participation in the Vietnam War.

A July 1998 VA examination report notes that the veteran had 
a 10th grade education and was unemployable due to chronic 
bronchial asthma.  Upon examination, sensorium was clear.  
Cognitive functioning was grossly intact.  The veteran was 
cooperative.  Mood was slightly irritable.  Affect was stable 
and there was no sign of clinical depression or anxiety.  
Speech was normal and there was no sign of any aberrated 
mentation.  The veteran did not manifest any unusual 
mannerisms or rhetoric abnormalities.  His insight and 
judgment appeared adequate.  He did not seem in any distress.  
Diagnoses included cocaine dependence, sustained full 
remission; alcohol dependence, sustained full remission.  GAF 
was 55.

VA outpatient treatment records dated in 1999 note the 
veteran's ongoing treatment for PTSD.  Upon examination in 
April 1999, the veteran was verbal, cooperative, coherent and 
relevant.  No formal thought disorder was noted.  Affect was 
appropriate.  There was no risk of lethality.  Insight and 
judgment were fair.  Assessment included rule out PTSD.  July 
and August 1999 treatment records note essentially the same 
findings.  Diagnosis was PTSD.

In November 1999, the Board found the veteran's claim for 
service connection for PTSD well grounded, and remanded the 
issue to the RO for further development, including a VA 
examination.

VA outpatient treatment records dated in 2000 note the 
veteran's ongoing treatment for PTSD.  A July 31, 2000 
treatment record notes the veteran's complaints of insomnia 
and anxiety, which were helped to some degree by medication.  
Examination revealed that the veteran was alert and oriented 
times three.  His associations were somewhat slow and 
negative.  His affect was anxious, sad and somewhat 
depressed.  Behaviorally, he had some decrease in psychomotor 
activity and speech but some increase in anxious gestures.  
Mood was depressed.  The veteran reported some decreased 
energy, interest, function, concentration, motivation and 
sleep.  He denied homicidal or suicidal ideation.  
Perceptually and intellectually, no deficit was noted.  
Judgment and insight were intact.  Diagnoses included PTSD 
and panic disorder with agoraphobia.  GAF score was 48.

An October 2000 VA examination report notes that the veteran 
was examined by a psychiatrist and a psychologist.  The 
veteran arrived on time for his appointment.  He was neat and 
clean in appearance and his hygiene appeared good.  The 
veteran reported that he had no ongoing relationships.  He 
indicated that he was doing some incentive therapy work at 
the Canadaigua Hospital, wheeling patients around to their 
appointments.  He indicated that this work made him feel good 
about himself.  The veteran stated that he continued to 
remain substance-free.  Upon examination, the veteran was 
cooperative and nonevasive in manner.  Speech was relevant 
and coherent but not spontaneous.  It took a lot of probing 
and rephrasing of questions to get specific answers from the 
veteran (something, the examiners noted, that was probably 
not done on previous VA examinations).  The veteran was 
animated as he spoke, and showed some nervous mannerisms such 
as shaking his leg, and picking at his fingers and 
fingernails.  There was no evidence of any psychotic process.  
The veteran denied having nightmares, but then reported 
waking up almost every night in a cold sweat after three or 
four hours of sleep, sometimes in a panic attack.  The 
veteran reported a couple of panic attacks a month.  He 
reported intrusive thoughts of Vietnam on a regular basis.  
He indicated that he avoids other people because he distrusts 
them and does not want to get into a situation where a 
violent confrontation might result.  He described himself as 
a nervous wreck and hypervigilant.  Examination revealed that 
affect was rather agitated.  Mood was a mix of anxiety and 
depression.  The veteran reported occasional suicidal 
thoughts but has never attempted suicide and says that he has 
no plans.  The veteran was oriented in all spheres.  Memory 
seemed to be within normal limits.  Intelligence fell into 
the low average to borderline level.  Insight and judgment 
seemed fair.  Diagnoses included chronic, severe PTSD and 
panic disorder with agoraphobia, secondary to PTSD.  The 
veteran's GAF score was 45.  The examiners stated, "Symptoms 
impair this veteran severely, both interpersonally and 
vocationally.  He is competent to handle his own funds in his 
own best interest."

A January 2001 VA outpatient treatment record notes the 
veteran's history of PTSD and panic disorder with 
agoraphobia.  The veteran indicated that medication was 
helping his sleep disturbances and anxiety.  The examiner 
noted that the veteran's cocaine and alcohol dependence were 
in remission.  Examination revealed that the veteran was 
alert and oriented times three.  His associations were 
somewhat slow and negative.  Affect was sad, anxious and 
somewhat depressed.  Behavior showed some decrease in 
psychomotor activity and speech, and an increase in anxious 
gestures.  Mood was depressed.  The veteran reported some 
decreased energy, interest, function, concentration and 
motivation.  He denied suicidal or homicidal ideation.  
Perceptually and intellectually, no deficit was noted.  
Judgment and insight were intact.  Diagnoses included PTSD.  
The examiner noted that GAF score was 48.

Upon reviewing the evidence of record in February 2001, the 
RO granted service connection for PTSD and assigned an 
initial 50 percent evaluation from August 30, 1996.  The RO 
also assigned a temporary total evaluation for PTSD from 
March 10, 1997 until April 30, 1997.  Thereafter, a 50 
percent rating was restored effective May 1, 1997.  The 
veteran appealed this decision.

In a statement received by the RO in June 2001, the veteran 
stated that he lived alone and had no social relationships.  
He indicated that he saw his siblings every two years.  His 
activities consisted of pushing patients in wheelchairs at 
the VA hospital, going bowling (alone) and playing bingo 
(alone).  He stated that he felt depressed, anxious and 
irritable.  He said he experienced continuous panic attacks.  

VA outpatient treatment records dated in 2001 note the 
veteran's ongoing attendance in PTSD group every 4 to 6 
weeks.  The veteran indicated that he was easily fatigued and 
had other commitments; the group leader encouraged more 
reliable attendance.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski , 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

On November 7, 1996, the regulations pertaining to 
psychiatric disabilities were revised.  Under the regulations 
in effect prior to November 7, 1996, Diagnostic Code 9411 
(post-traumatic stress disorder) and other codes pertaining 
to psychoneurotic disorders provide for a 10 percent rating 
when symptomatology is less than the criteria required for 
the 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is assigned when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed though or behavioral process associated 
with almost daily activities such a fantasy, confusion, 
panic, and explosions of aggressive energy result in a 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2001).  The revised rating criteria provides that PTSD (Code 
9411), as well as other mental disorders, are to be assigned 
a 10 percent rating for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  In this regard, the General Counsel of VA has 
held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Further, as 
the RO has considered the claim under the former and revised 
criteria in the May 2001 statement of the case, there is no 
prejudice to the veteran in the Board doing likewise, and 
applying the more favorable result. 

Rating in Excess of 50 percent from August 30, 1996 through 
March 9, 1997

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's PTSD in and 
of itself produced more than a considerable (50 percent) 
degree of impairment for the period from August 30, 1996 
through March 9, 1997.  On VA examination in January 1997, 
clinical findings of disability were minimal, with only 
complaints of sleep problems noted.  The examination report 
notes that the veteran had worked as a wheelchair escort at 
the VA hospital for a year.  GAF was reported as 68.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a score between 61 and 70 contemplates 
some mild symptoms (e.g. depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  Furthermore, the 
examiner deferred diagnosis, finding perhaps only history of 
PTSD or PTSD in remission.  This falls far short of 
demonstrating more than the considerable level of disability 
contemplated in the 50 percent rating currently in effect.

With regard to social impairment, such is significant to the 
rating process only to the extent that it affects industrial 
impairment.  38 C.F.R. § 4.129 (prior to November 7, 1996).  
Even so, the evidence shows that such is no more than 
considerable in degree.  The evidence does not demonstrate 
that PTSD produced severe impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people.  The veteran reported a "declining interest" 
in family and friends; however, the veteran was still able to 
work as an escort to wheelchair patients for more than a 
year.  Clearly, this would not reflect disability in excess 
of that contemplated by the 50 percent rating currently in 
effect.  Therefore, for the period from August 30, 1996 
through March 9, 1997, more than a 50 percent rating under 
the former criteria is not warranted.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

With respect to the new rating criteria, the Board notes that 
the retroactive reach of the new regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change, or November 7, 1996.  With that in mind, medical 
evidence for the period from August 30, 1996 through March 9, 
1997, including the 1997 VA examination report, does not 
demonstrate that the veteran's PTSD resulted in occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships, so as to warrant assignment of the next 
higher, 70 percent, evaluation under the revised criteria.

The objective medical findings, as noted in a January 1997 VA 
examination report, demonstrate no evidence of suicidal 
ideation, or illogical, obscure, or irrelevant speech.  The 
veteran was able to function independently, and there was no 
evidence of difficulty adapting to stressful circumstances in 
his job as a wheelchair escort.  Further, as noted above, a 
GAF score of 68 was noted, which, according to DSM-IV, is 
indicative of mild symptoms.  Therefore, the veteran's 
psychiatric impairment did not exceed that for a 50 percent 
evaluation under the new rating criteria.  Consequently, the 
Board finds that an increased rating is not warranted under 
the new criteria.  38 C.F.R. § 4.130, Code 9411 (2001).

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The veteran was employed as a 
wheelchair escort at VA, and there is no showing that the 
veteran's PTSD, alone, resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), necessitated frequent periods of 
hospitalization, or otherwise rendered inadequate the 
application of the regular schedular standards for the period 
from August 30, 1996 through March 9, 1997.  In the absence 
of evidence of such factors as those outlined above, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD, for the period from August 30, 1995 through March 9, 
1997, was no more than 50 percent disabling under either the 
old or new regulations concerning ratings for psychiatric 
disorders.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Rating in Excess of 50 percent from May 1, 1997 through July 
30, 2000

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's PTSD in and 
of itself produced more than a considerable (50 percent) 
degree of impairment for the period from May 1, 1997 through 
July 30, 2000.  A March 1998 VA Social and Industrial Survey 
notes that the veteran continued to work as an incentive 
therapy escort.  A July 1998 VA examination report notes that 
the veteran's was unemployable due to his bronchial asthma.  
The 1998 examination report also notes that the veteran's GAF 
was 55.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a score between 51 and 60 
contemplates moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  This 
falls short of demonstrating more than the considerable level 
of disability contemplated in the 50 percent rating currently 
in effect.

With regard to social impairment, such is significant to the 
rating process only to the extent that it affects industrial 
impairment.  38 C.F.R. § 4.129 (prior to November 7, 1996).  
Even so, the evidence shows that such is no more than 
considerable in degree.  The evidence does not demonstrate 
that PTSD produced severe impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people.  The March 1998 VA Social and Industrial Survey 
notes that the veteran socialized with his girlfriend of two 
years several times a week.  He also socialized in a bowling 
league and in a Vietnam veterans' group.  Clearly, this would 
not reflect disability in excess of that contemplated by the 
50 percent rating currently in effect.  Therefore, for the 
period from May 1, 1997 through July 30, 2000, more than a 50 
percent rating under the former criteria is not warranted.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

With respect to the new rating criteria, medical evidence for 
the period from May 1, 1997 through July 30, 2000, including 
the 1998 VA examination report and 1999 VA treatment records, 
does not demonstrate that the veteran's PTSD resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); and inability to establish and 
maintain effective relationships, so as to warrant assignment 
of the next higher, 70 percent, evaluation under the revised 
criteria.

The objective medical findings, demonstrate no evidence of 
suicidal ideation, or illogical, obscure, or irrelevant 
speech.  The veteran was able to function independently; he 
drove himself to work and cooked his own dinner.  There was 
no evidence of difficulty adapting to stressful circumstances 
in his job as a wheelchair escort.  Further, as noted above, 
a GAF score of 55 was noted on VA examination in 1998, which, 
according to DSM-IV, is indicative of moderate symptoms.  
Therefore, the veteran's psychiatric impairment did not 
exceed that for a 50 percent evaluation under the new rating 
criteria.  Consequently, the Board finds that an increased 
rating is not warranted under the new criteria.  38 C.F.R. § 
4.130, Code 9411 (2001).

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The veteran was working as a 
wheelchair escort at VA, and there is no showing that the 
veteran's PTSD, alone, resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), necessitated frequent periods of 
hospitalization, or otherwise rendered inadequate the 
application of the regular schedular standards for the period 
from May 1, 1997 through July 30, 2000.  The evidence of 
record notes that the veteran was unemployable due to his 
asthma and chronic obstructive pulmonary disease.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell, supra; Floyd, supra; Shipwash, supra.

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD, for the period from May 1, 1997 through July 30, 2000, 
was no more than 50 percent disabling under either the old or 
new regulations concerning ratings for psychiatric disorders.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Rating in Excess of 50 percent from July 31, 2000

With respect to the time period from July 31, 2000, the 
evidence of record includes medical records showing treatment 
and diagnosis of PTSD.  The record shows that the veteran 
avoids other people.  The medical evidence reveals that the 
veteran was given GAF scores ranging from 45 to 48, 
representing serious impairment in social, occupational, or 
school functioning.  An October 2000 VA examination report 
describes the veteran's as "severely" impaired, both 
interpersonally and vocationally. 

As detailed above, the regulations changed during the 
pendency of the appeal, and the version most favorable to the 
veteran will therefore apply.  After consideration of all of 
the evidence of record, the Board concludes that when the old 
regulation is applied, the veteran is entitled to a 70 
percent rating in the instant case because the evidence since 
July 31, 2000 notes that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired.  (Parenthetically, the Board 
acknowledges that the 2000 and 2001 VA examination reports 
include, in addition to PTSD, diagnoses of panic disorder 
with agoraphobia.  The examiners assigned single GAF scores, 
but did not indicate the percentage or portion of the GAF 
score representing impairment due to the veteran's service-
connected PTSD.  However, the Board finds that, even if the 
veteran is given the benefit of the doubt, and the entire GAF 
score-ranging from 45 to 48-is attributed to his service-
connected PTSD (see Mittleider v. West, 11 Vet. App. 181 
(1998)), he would still be entitled to no more than the 70 
percent evaluation currently assigned at any stage since July 
31, 2000.)  

A 100 percent rating is not warranted under either the old or 
new regulations.  The veteran still works at the VA hospital, 
so he is not isolated in his community.  No psychoneurotic 
symptoms have been reported.  In addition, the evidence of 
record does not demonstrate gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The veteran still works as a 
wheelchair escort at VA, and there is no showing that the 
veteran's PTSD, alone, resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), necessitated frequent periods of 
hospitalization, or otherwise rendered inadequate the 
application of the regular schedular standards since July 31, 
2000.  In the absence of evidence of such factors as those 
outlined above, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell, supra; Floyd, supra; Shipwash, 
supra.

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD, since July 31, 2000, was no more than 70 percent 
disabling under either the old or new regulations concerning 
ratings for psychiatric disorders.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD for 
the period of August 30, 1996 through March 9, 1997 is 
denied; entitlement to a rating in excess of 50 percent for 
PTSD for the period from May 1, 1997 through July 30, 2000 is 
denied; entitlement to a 70 percent schedular rating for PTSD 
from July 31, 2000 is granted, subject to regulations 
governing awards of monetary benefits.


REMAND

In view of the grant of a 70 percent rating for PTSD, the 
Board finds that the inextricably intertwined issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU), which was raised by the veteran, 
should be considered in connection with this appeal.  See 
Norris v. West, 12 Vet. App. 413 (1999).  Moreover, there 
appears to be a pending claim of service connection for a 
lung disability as due to herbicide exposure in service.  
This issue is inextricably intertwined with the TDIU issue.  
Accordingly, the case is Remanded to the RO for the following 
actions:

1.  The RO should assure compliance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should adjudicate the issues 
of service connection for a lung 
disability due to herbicide exposure in 
service and entitlement to a total 
disability rating based on individual 
unemployability.  Appropriate due process 
notifications should be provided, and, if 
appropriate, a Statement of the Case 
should be issued. 

3.  The veteran is notified of the need 
to submit a timely substantive appeal to 
these issues if he wishes the Board to 
have jurisdiction to review any adverse 
action by the RO.

4.  In the event a substantive appeal is 
filed, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



